Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a divisional of 15/130,694, now issued as US Patent 10,221,408, which is a continuation of 13/576,625, now abandoned, which is a 371 of PCT/US11/23534.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed April 8, 2022, with respect to claims 76, 109, 112-118, 122-125, and 127 have been fully considered and are persuasive.  All double patenting rejections of claims 76, 109, 112-118, 122-125, and 127 have been withdrawn.  

Allowable Subject Matter
Claims 76, 109, 112-118, 122-125, and 127 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses a method of reducing blood phenylalanine concentration in a patient with PKU by administering a pegylated AvPAL variant, see Vellard (US 2008/0008695 – form PTO-1449 or US Patent 7,534,595 – form PTO-1449) or Kakkis (US 2009/0047265 – form PTO-1449 or US Patent 7,537,923, US Patent 7,560,263, or US Patent 7,790,433 – form PTO-1449).  However, the prior art does not teach or suggest the specified regimen of claim 76: the recited length of dosage periods, the range of dosage, and the frequency of administration. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652